Name: Commission Regulation (EC) No 1704/1999 of 30 July 1999 opening a standing invitation to tender for the export of common wheat of breadmaking quality held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  trade
 Date Published: nan

 EN Official Journal of the European Communities 31. 7. 1999L 201/46 COMMISSION REGULATION (EC) No 1704/1999 of 30 July 1999 opening a standing invitation to tender for the export of common wheat of breadmaking quality held by the United Kingdom intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies; (2) Whereas, given the current market situation, a standing invitation to tender should be opened for the export of 42 768 t of common wheat of breadmaking quality held by the United Kingdom intervention agency; (3) Whereas special procedures must be laid down to ensure that the operations and their monitoring are properly effected; whereas, to that end, provision should be made for a security lodgement scheme which ensures that aims are met while avoiding excessive costs for the operators; whereas derogations should accordingly be made to certain rules, in particular those laid down in Regulation (EEC) No 2131/93; (4) Whereas, where removal of the common wheat of breadmaking quality is delayed by more than five days or the release of one of the securities required is delayed for reasons imputable to the intervention agency the Member State concerned must pay compensation; (5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Subject to the provisions of this Regulation the United Kingdom intervention agency issues a standing invitation to tender for the export of common wheat of breadmaking quality held by it in accordance with Regulation (EEC) No 2131/93. Article 2 1. The invitation to tender shall cover a maximum of 42 768 t of common wheat of breadmaking quality for export to third countries. 2. The regions in which the 42 768 t of common wheat of breadmaking quality are stored are set out in Annex I. Article 3 1. Notwithstanding the third paragraph of Article 16 of Regulation (EEC) No 2131/93, the price to be paid for the export shall be that quoted in the tender. 2. No export refund or tax or monthly increase shall be granted on exports carried out pursuant to this Regulation. 3. Article 8(2) of Regulation (EEC) No 2131/93 shall not apply. Article 4 1. The export licences shall be valid from their date of issue within the meaning of Article 9 of Regulation (EEC) No 2131/ 93 until the end of the fourth month thereafter. 2. Tenders submitted in response to this invitation to tender may not be accompanied by export licence applications submitted pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 (5). Article 5 1. Notwithstanding Article 7(1) of Regulation (EEC) No 2131/93, the time limit for submission of tenders in respect of the first partial invitation to tender shall be 9 a.m. (Brussels time) on 5 August 1999. 2. The time limit for submission of tenders in respect of subsequent partial invitations to tender shall be 9 a.m. (Brussels time) each Thursday thereafter. 3. The last partial invitation to tender shall be 9 a.m. (Brus- sels time) on 30 September 1999. 4. Tenders shall be lodged with the United Kingdom inter- vention agency.(1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 331, 2.12.1988, p. 1. EN Official Journal of the European Communities31. 7. 1999 L 201/47 Article 6 1. The intervention agency, the storer and the successful tenderer shall, at the request of the latter and by common agreement, either before or at the time of removal from storage as the successful tenderer chooses, take reference samples for counter  analysis at the rate of at least one sample for every 500 t and shall analyse the samples. The intervention agency may be represented by a proxy, provided this is not the storer. The analysis results shall be forwarded to the Commission in the event of a dispute. Reference samples for counter  analysis shall be taken and analysed within seven working days of the date of the successful tenderer's request or within three working days if the samples are taken on removal from storage. Where the final result of sample analyses indicates a quality: (a) higher than that specified in the notice of invitation to tender, the successful tenderer must accept the lot as estab- lished; (b) higher than the minimum characteristics laid down for intervention but below the quality described in the notice of invitation to tender, providing that the differences having regard to those criteria do not exceed the following limits:  two kg per hectolitre as regards specific weight, which must not, however, be less than 72 kg/hl,  one percentage point as regards moisture content,  20 percentage points for the Hagberg falling index,  half a percentage point as regards impurities as speci- fied in points B.2 and B.4 of the Annex to Commission Regulation (EEC) No 689/92 (1), and  half a percentage point as regards impurities as speci- fied in point B.5 of the Annex to Regulation (EEC) No 689/92, the percentages admissible for noxious grains and ergot, however, remaining unchanged, the successful tenderer must accept the lot as established; (c) higher than the minimum characteristics laid down for intervention but below the quality described in the notice of invitation to tender, and a difference exceeding the limits set out in point (b), the successful tenderer may:  accept the lot as established, or  refuse to take over the lot in question. The successful tenderer shall be discharged of all his obligations relating to the lot in question and the securities shall be released only once he has informed the Commission and the intervention agency forthwith in accordance with Annex II; however, if he requests the intervention agency to supply him with another lot of intervention common wheat of breadmaking quality of the quality laid down at no additional charge, the security shall not be released. The lot must be replaced within three days of the date of the successful tenderer's request. The successful tenderer shall notify the Commission imme- diately thereof in accordance with Annex II; (d) below the minimum characteristics laid down for interven- tion, the successful tenderer may not remove the lot in question. He shall be discharged of all his obligations relating to the lot in question and the securities shall be released only once he has informed the Commission and the intervention agency forthwith in accordance with Annex II; however, he may request the intervention agency to supply him with another lot of intervention common wheat of breadmaking quality of the quality laid down at no additional charge. In that case, the security shall not be released. The lot must be replaced within three days of the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commission thereof in accordance with Annex II. 2. However, if the common wheat of breadmaking quality is removed before the results of the analyses are known, all risks shall be borne by the successful tenderer from the time the lot is removed, without prejudice to any means of redress of which he may avail himself against the storer. 3. If, as a result of successive replacements, the successful tenderer has not received a replacement lot of the quality laid down within one month of the date of his request for a replacement, he shall be discharged of all his obligations and the securities shall be released once he has informed the Commission and the intervention agency forthwith in accord- ance with Annex II. 4. Except where the final results of analyses indicate a quality below the minimum characteristics laid down for inter- vention, the costs of taking the samples and conducting the analyses provided for in paragraph 1 but not of inter  bin transfers shall be borne by the European Agricultural Guidance and Guarantee Fund (EAGGF) in respect of up to one analysis per 500 t. The costs of inter  bin transfers and any additional analyses requested by the successful tenderer shall be borne by him. Article 7 By derogation from Article 12 of Commission Regulation (EEC) No 3002/92 (2), the documents relating to the sale of wheat of breadmaking quality in accordance with this Regulation, and in particular the export licence, the removal order referred to in Article 3(1)(b) of Regulation (EEC) No 3002/92, the export declaration and, where necessary, the T5 copy shall carry the entry: (1) OJ L 74, 20.3.1992, p. 18. (2) OJ L 301, 17.10.1992, p. 17. EN Official Journal of the European Communities 31. 7. 1999L 201/48  Trigo blando panificable de intervenciÃ ³n sin aplicaciÃ ³n de restituciÃ ³n ni gravamen, Reglamento (CE) no 000/1999  Bageegnet blÃ ¸d hvede fra intervention uden restitutionsy- delse eller  afgift, forordning (EF) nr. 000/1999  Interventions  Brotweichweizen ohne Anwendung von Ausfuhrerstattungen oder Ausfuhrabgaben, Verordnung (EG) Nr. 000/1999  Ã Ã ±Ã »Ã ±Ã ºÃ Ã  Ã ±Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ®Ã Ã ¹ µÃ ¿Ã  Ã Ã ¯Ã Ã ¿Ã  ÃÃ ±Ã Ã ­ µÃ ²Ã ±Ã Ã ·Ã  Ã Ã Ã Ã ¯Ã  Ã µÃ Ã ±Ã  µÃ ¿Ã ³Ã ® Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã ® Ã Ã Ã Ã ¿Ã , Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 000/1999  Intervention common wheat of breadmaking quality without application of refund or tax, Regulation (EC) No 000/1999  BlÃ © tendre d'intervention panifiable ne donnant pas lieu Ã restitution ni taxe, rÃ ¨glement (CE) no 000/1999  Frumento tenero d'intervento panificabile senza applica- zione di restituzione nÃ © di tassa, regolamento (CE) n. 000/1999  Zachte tarwe van bakkwaliteit uit interventie, zonder toepassing van restitutie of belasting, Verordening (EG) nr. 000/1999  Trigo mole panificÃ ¡vel de intervenÃ §Ã £o sem aplicaÃ §Ã £o de uma restituiÃ §Ã £o ou imposiÃ §Ã £o, Regulamento (CE) n.o 000/1999  InterventioleipÃ ¤vehnÃ ¤Ã ¤, johon ei sovelleta vientitukea eikÃ ¤ vientimaksua, asetus (EY) N:o 000/1999  Interventionsvete, av brÃ ¶dkvalitet, utan tillÃ ¤mpning av bidrag eller avgift, fÃ ¶rordning (EG) nr 000/1999. Article 8 1. The security lodgement pursuant to Article 13(4) of Regulation (EEC) No 2131/93 must be released once the export licences have been issued to the successful tenderers. 2. Notwithstanding Article 17 of Regulation (EEC) No 2131/93, the obligation to export shall be covered by a security equal to the difference between the intervention price applying on the day of the award and the price awarded but not less than EUR 10/t. Half of the security shall be lodged when the licence is issued and the balance shall be lodged before the cereals are removed. Notwithstanding Article 15(2) of Regulation (EEC) No 3002/ 92:  the part of the security lodged when the licence is issued must be released within 20 working days of the date on which the successful tenderer provides proof that the cereals removed have left the customs territory of the Community,  the remainder must be released within 15 working days of the date on which the successful tenderer provides the proof referred to in Article 17(3) of Regulation (EEC) No 2131/93. 3. Except in duly substantiated exceptional cases, in partic- ular the opening of an administrative enquiry, any release of the securities provided for in this Article after the time limits specified in this same Article shall confer an entitlement to compensation from the Member State amounting to EUR 0,015/10 t for each day's delay. This compensation shall not be charged to the EAGGF. Article 9 Within two hours of the expiry of the time limit for the submission of tenders, the United Kingdom intervention agency shall notify the Commission of tenders received. Such notification shall be made using the model set out in Annex III and the telex or fax numbers set out in Annex IV. Article 10 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities31. 7. 1999 L 201/49 (tonnes) Place of storage Quantity ANNEX I Lincolnshire 25 346 Northamptonshire 15 355 West Sussex 2 067 ANNEX II Communication of refusal of lots under the standing invitation to tender for the export of common wheat of breadmaking quality held by the intervention agency (Article 6(1) of Regulation (EC) No 1704/1999)  Name of successful tenderer:  Date of award contract:  Date of refusal of lot by successful tenderer: Lot No Quantityin tonnes Address of silo Reason for refusal to take over  Specific weight (kg/hl)  % sprouted grains  % miscellaneous impurities (Schwarzbesatz)  % of matter which is not basic cereal of unimpaired quality  Other EN Official Journal of the European Communities 31. 7. 1999L 201/50 ANNEX III Standing invitation to tender for the export of common wheat of breadmaking quality held by the United Kingdom intervention agency (Regulation (EC) No 1704/1999) 1 2 3 4 5 6 7 Tender No ConsignementNo Quantity (tonnes) Offer price (EUR/t) Price increases (+) reductions ( ) (EUR/t) (p.m.) Commercial costes (EUR/t) Destination 1 2 3 etc. (1) This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX IV The only numbers to use to call Brussels are (DG VI-C-1):  fax: 296 49 56 295 25 15,  telex: 22037 AGREC B 22070 AGREC B (Greek characters).